

AMENDMENT No. 1 TO EMPLOYMENT AGREEMENT
THIS AMENDMENT No. 1 TO EMPLOYMENT AGREEMENT (“Amendment No. 1”), is entered
into as of April 24, 2019, by and between Third Point Reinsurance Ltd., a
Bermuda company (the “Company”), and J. Robert Bredahl (the “Executive”).
WHEREAS, the Company and the Executive entered into a certain Employment
Agreement dated as of March 1, 2017 (the “Employment Agreement”); and
WHEREAS, the parties hereto wish to reflect the revised Base Salary of the
Executive with effect from April 1, 2019, and add reference to the Executive’s
role for the Company’s subsidiary; and
WHEREAS, in consideration of the mutual agreements set forth below and for other
good and valuable consideration given by each party to this Amendment No. 1 to
the other, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree to amend the Employment Agreement on the terms set
forth below.
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
1.Section 2(a) of the Employment Agreement shall be amended to read in its
entirety as follows:
“2. Extent of Employment.
(a) Duties. During the Employment Term, the Executive shall serve as President
and Chief Executive Officer of the Company. In his capacity as President and
Chief Executive Officer, the Executive shall perform such senior executive
duties, services, and responsibilities on behalf of the Company consistent with
such position as may be reasonably assigned to the Executive from time to time
by the Board. In performing such duties hereunder, the Executive shall report
directly to the Board. In addition, with effect from August 3, 2017, the
Executive shall also serve as the Chief Executive Officer of Third Point
Reinsurance (USA) Ltd.”
2. Section 3(a) of the Employment Agreement shall be amended to read in its
entirety as follows:
“3. Compensation and Benefits.
(a) Base Salary. During the Employment Term, in full consideration of the
performance by the Executive of the Executive’s obligations hereunder (including
any services as an officer, director, employee, or member of any committee of
any affiliate of the Company, or otherwise on behalf of the Company), the
Executive shall receive from the Company a base salary (the “Base Salary”) at an
annual rate of $900,000 per year, payable in accordance with the normal payroll
practices of the Company then in effect.”
3.The parties hereto agree that except as specifically set forth in this
Amendment No. 1, each and every provision of the Employment Agreement shall
remain in full force and effect as set forth therein.
[Signature Page Follows]
IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be executed,
and the Executive has hereunto set his hand, in each case effective as of the
day and year first above written.
THIRD POINT REINSURANCE LTD.
By: /s/ Janice R. Weidenborner
___________________________________
    Name: Janice R. Weidenborner
Title: EVP, Group General Counsel & Secretary


By: /s/ Christopher S. Coleman
_____________________________________
Name: Christopher S. Coleman    
Title: Chief Financial Officer




EXECUTIVE


/s/ J. Robert Bredahl
________________________________________
J. Robert Bredahl









